                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

VICKI SHERIDAN,

                      Plaintiff,                                  4:18CV3089

        vs.
                                                                    ORDER
KUHNS KARE, INC., and NEBRASKA
DEPARTMENT OF LABOR,

                      Defendants.


After conferring with counsel,

     IT IS ORDERED:

    1)      The settlement conference set for March 5, 2020 at 1:00 p.m. before the
undersigned magistrate judge is continued pending further order of the court.

     2)       The parties are directed to meet and confer and to propose a mutually
agreeable date on which to reset the settlement conference. The parties are further
directed to use all reasonable efforts to select a date during the week of March 30, 2020.

      3)    In the time intervening—between the date of this order and the date of the
rescheduled conference—the plaintiff shall respond to the defendant’s pending offer to
settle.

      4)      At least one (1) business day prior to the rescheduled settlement
conference, each party shall provide to the court a succinct, three (3) paragraph
supplement to its previous settlement conference statement, outlining any changes to its
previous settlement position. The court will review the terms set forth in the supplemental
statements and determine whether a telephone conference will be necessary in advance
of the conference, or if the parties’ respective settlement positions are so divergent that it
appears further discussion toward settlement will be futile.


       Dated this 4th day of March, 2020.
                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
